DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 3/19/2021 has been entered. Claims 1-6 and 8-20 remain pending in the application. Claims 8-20 have been withdrawn from further consideration as detailed in the Non-final office action mailed 3/10/2020. 
Applicants amendments to the claims have overcome the rejection under 35 USC 112 previously set forth in the Non-final Office Action mailed 12/23/2020.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Loderer (U.S. PG publication 20180110913) further in view of Lo (U.S. PG publication 20090275881) further in view of Adams (U.S. PG publication 20090149776) further in view of Dam (U.S. PG publication 20090078047).
In regard to claim 1,
Loderer discloses a sensor assembly (figure 1 and 2, item 11, tube T, item 15, item 17, item 19) that is configured to measure characteristics of a fluid (figure 1 and 2, fluid F) entering or exiting a patient via a catheter (Examiner notes “configured to measure characteristics of a fluid entering or exiting a patient via a catheter” is an intended use limitation and the sensor assembly of Loderer is fully capable of measuring characteristics of a fluid entering or exiting a patient via a catheter as supported by [0035] and [0036] in which temperature and the presence of air in a fluid in tube T is measured and as supported by paragraph [0002] in which the tube T is fully capable of being connected to a catheter/cannula due to its size and shape), comprising: 
a docking station (figure 1, item 11) having a plurality of sensors (figure 2, item 15, 17 and 19) disposed therein (see figure 2), the plurality of sensors including at least one temperature sensor (figure 2, item 19; paragraph [0029]) that is external from a housing of the dialysis machine (see figure 2 and paragraph [00277]; wherein sensor 19 is external from a housing of the dialysis machine that can be coupled with tube T) and configured to measure temperature of the fluid (paragraph [0029]),
and 
a tube-shaped connector (figure 1 and 2, tube T) that is configured to be coupled to the docking station (see figure 1; paragraph [0028]), wherein the docking station is provided in two parts (figure 1, 
Loderer fails to disclose a flow tube that is configured for coupling to a dialysis machine and to accept the fluid at a first end of the flow tube and expel the fluid at a second end of the flow tube; the docking station is tube-shaped, the plurality of sensors including at least one clarity sensor that is configured to measure cloudiness of fluid from the patient, and at least one pressure sensor that is external from the housing of the dialysis machine and configured to measure pressure of the fluid, and the tube-shaped connector connected to the flow tube.
	Lo teaches a flow tube (figure 4b, item 18) that is configured for coupling to a dialysis machine (see figure 4b; paragraph [0072]) and to accept the fluid at a first end of the flow tube and expel the fluid at a second end of the flow tube (Examiner notes configured for coupling to a dialysis machine and to accept the fluid at a first end of the flow tube and expel the fluid at a second end of the flow tube is an intended use limitation and the flow tube of Lo is fully capable of coupling to a dialysis machine as shown in figure 4b and for accepting the fluid at a first end of the flow tube and expelling the fluid at a second end of the flow tube due to its size and a supported by paragraph [0072]) and a tube-shaped connector (length of tubing between luer connectors 49 which control device 40 is connected to) connected to the flow tube (see figure 4B).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loderer to include a flow tube that is configured for coupling to a dialysis machine and to accept the fluid at a first end of the flow tube and expel the fluid at a second end of the flow tube and the tube-shaped connector connected to the flow tube via luer connector 49 of Lo, as taught by Lo, for the purpose of enabling the tube-shaped connector to be detachably connected to the dialysis machine to enable cleaning or replacement (paragraph [0071] of 
Loderer in view of Lo fails to disclose the docking station is tube-shaped, the plurality of sensors including at least one clarity sensor that is configured to measure cloudiness of fluid from the patient, and at least one pressure sensor that is external from the housing of the dialysis machine and configured to measure pressure of the fluid.
Adams teachings a docking station (figure 2, item 204 and 206) is tube-shaped (see figure 2) and the plurality of sensors (figure 2, item 210, 208, and 214, 212) including at least one clarity sensor (figure 2, item 214 and 212) that is configured to measure cloudiness of fluid from the patient (paragraph [0030]).
It would have been an obvious matter of design choice to modify Loderer in view of Lo to include the docking station is tube-shaped since applicant has not disclosed that having the docking station tube-shaped rather than rectangularly shaped as shown in figure 1 of Loderer solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs. Additionally the claimed shape does not provide any unexpected result. Furthermore, absent a teaching as to the criticality of the docking station is tube-shaped, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. Applicant has not established any criticality of the claimed shape, and thus selecting the claimed shape would be an obvious matter of design choice.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensors of Loderer in view of Lo to include at least one clarity sensor that is configured to measure cloudiness of fluid from the patient, as taught by 
Loderer in view of Lo in view of Adams fails to disclose the plurality of sensors including at least one pressure sensor that is external from the housing of the dialysis machine and configured to measure pressure of the fluid.
Dam teaches a plurality of sensors (figure 1, item 26a, 26b, 30, 28) including at least one pressure sensor (figure 1, item 30) that is external from the housing of the dialysis machine (see figure 1: wherein the sensor is within head 10 and not the housing of the dialysis machine) and configured to measure pressure of the fluid (paragraph [0020]-[0021]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of sensors of Loderer in view of Lo in view of Adams to include at least one pressure sensor that is external from the housing of the dialysis machine and configured to measure pressure of the fluid, as taught by Dam, for the purpose of detecting a potential occlusion (paragraph [0021] of Dam). 
In regard to claim 2,
Loderer in view of Lo in view of Adams in view of Dam teaches the sensor assembly, according to claim 1.
Loderer further discloses wherein the plurality of sensors further include at least one of: a conductivity sensor, a flow sensor, or an air detector (figure 2, item 15 of Loderer; paragraph [0029]; Examiner notes sensor 15 is construed as a flow sensor as it measures flow rate).
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Loderer (U.S. PG publication 20180110913) in view of Lo (U.S. PG publication 20090275881) in view of Adams (U.S. PG publication 20090149776) in view of Dam (U.S. PG publication 20090078047) further in view of Glaser (U.S. PG publication 20160199559).

Loderer in view of Lo in view of Adams in view of Dam teaches the sensor assembly, according to claim 1.
Loderer in view of Lo in view of Adams in view of Dam fails to disclose further comprising: a wireless communication device for providing wireless communication between each of the plurality of sensors and the dialysis machine.
Glaser teaches a wireless communication device (figure 4, item 33) for providing wireless communication between each of the plurality of sensors (figure 4, item 36, 37, 38) and the dialysis machine (figure 3, item 21; paragraph [0007] and paragraph [0080]: wherein the transmission unit 33 wirelessly transfers measured data from the sensors to the dialysis machine).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loderer in view of Lo in view of Adams in view of Dam to include a wireless communication device for providing wireless communication between each of the plurality of sensors and the dialysis machine, as taught by Glaser, for the purpose of enabling discontinuation of treatment based on sensed values (paragraph [0002] of Glaser) and for the purpose of having a simple assembly and saving construction space that would have been used for a cable (paragraph [0007] of Glaser).
In regard to claim 5,
Loderer in view of Lo in view of Adams in view of Dam in view of Glaser teaches the sensor assembly, according to claim 3. 
Loderer as modified by of Lo in view of Adams in view of Dam in view of Glaser teaches wherein the flow tube (figure 4b, item 18 of Lo; see analysis above detailing the modification to Loderer in that the flow tube of Lo is connected to tube T of Loderer) is configured for coupling to a peritoneal dialysis machine dialysis machine (Examiner notes “configured for coupling to a peritoneal dialysis machine .
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Loderer (U.S. PG publication 20180110913) in view of Lo (U.S. PG publication 20090275881) in view of Adams (U.S. PG publication 20090149776) in view of Dam (U.S. PG publication 20090078047) in view of Glaser (U.S. PG publication 20160199559) further in view of Kotsos (U.S. PG publication 20120308431).
In regard to claim 4,
Loderer in view of Lo in view of Adams in view of Dam in view of Glaser teaches the sensor assembly, according to claim 3.
Loderer in view of Lo in view of Adams in view of Dam in view of Glaser is silent as to wherein the sensor assembly is configured to communicate with the dialysis machine via a network.
Kotsos teaches wherein the sensor assembly (sensors 119A-D; paragraph [0063]) is configured to communicate with a controller (figure 2, item 117) via a network (paragraph [0063]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loderer in view of Lo in view of Adams in view of Dam in view of Glaser to substitute the communication method between the sensor assembly and the dialysis machine of Loderer in view of Lo in view of Adams in view of Dam in view of Glaser for a network, as taught by Kotsos, because the substitution is a simple substitution that would yield the same predictable result of enabling wireless communication (paragraph [0063] of Kotsos). Further, Loderer in view of Lo in view of Adams in view of Dam in view of Glaser teaches that modifications may be made to the assembly (see Loderer paragraph [0076]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Loderer (U.S. PG publication 20180110913) in view of Lo (U.S. PG publication 20090275881) in view of Adams (U.S. PG publication .
In regard to claim 6,
Loderer in view of Lo in view of Adams in view of Dam in view of Glaser teaches the sensor assembly, according to claim 5.
Loderer as modified by Lo in view of Adams in view of Dam in view of Glaser teaches wherein the flow tube (figure 4b, item 18 of Lo; see analysis above detailing the modification to Loderer in that the flow tube of Lo is connected to tube T of Loderer) is configured for coupling to a dialysis machine (Examiner notes “configured for coupling to a dialysis machine” and the flow tube is fully capable of coupling to a dialysis machine dialysis machine as supported by figure 4B of Lo).
Loderer in view of Lo in view of Adams in view of Dam in view of Glaser fails to disclose a dialysis machine that is configured to stop automatic cycling in response to at least one of: the temperature of the fluid exceeding a predetermined value or the pressure of the fluid exceeding a predetermined value.
Lura teaches a dialysis machine (figure 9, item 1172) that is configured to stop automatic cycling in response to at least one of: the temperature of the fluid exceeding a predetermined value or the pressure of the fluid exceeding a predetermined value (paragraph [0147]: wherein pump 1103 is configured to stop if the pressure of the fluid is outside of a predetermined range). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Loderer in view of Lo in view of Adams in view of Dam in view of Glaser to configure the pump of the dialysis machine to stop automatic cycling in response to the pressure of the fluid exceeding a predetermined value, as taught by Lura, for the purpose of insuring the dialysis machine is functioning at desired/optimized conditions (paragraph [0147] of Lura).  
Response to Arguments
Applicant’s arguments with respect to claims 1-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA ELIZABETH LALONDE whose telephone number is (313)446-6594.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDRA LALONDE/               Examiner, Art Unit 3783                                                                                                                                                                                         /AMBER R STILES/Primary Examiner, Art Unit 3783